Exhibit 10.2

 

Lehman Brothers Holdings Inc.

745 Seventh Avenue

New York, New York  10019

 

29 September 2008

 

Dear Sirs

 

Re: Sale of certain assets and the transfer of certain employees of the Lehman
Brothers Group in the Asia-Pacific region

 

We refer to the proposed sale, pursuant to an asset sale agreement to be dated
on or about the date of this letter, a copy of the form of which is attached,
between Nomura Holdings Inc. (“NHI”), certain subsidiaries (the “Sellers”) of
Lehman Brothers Holdings Inc. (“LBHI”), and certain insolvency officers (the
“Insolvency Officers”) in Hong Kong, Singapore and Australia (the “Asset Sale
Agreement”), pursuant to which: (i) leases for real property occupied by certain
of the Sellers will be assigned to NHI or its affiliates; (ii) certain fixed
assets located in such properties will be sold to NHI; and (iii) certain
employees of the Sellers will be made an offer of employment by one or more
affiliates of NHI (the “Transaction”).

 

We have been informed by the Sellers (and nothing has come to our attention to
contradict such information) that the Transaction does not involve any sale of
the directly owned assets of LBHI nor does it involve the offer of employment by
NHI or its affiliates to any employees of LBHI other than possibly one or more
employees of LBHI who are currently on secondment to the Lehman Brothers group
companies in Asia (including Australia and India), the total number of which
does not exceed 74 as at the date of this letter (the “Transferred Secondees”),
who may or may not be transferred to NHI or its affiliates in connection with
the Transaction.

 

NHI shall extend, or cause its subsidiaries to extend, to LBHI rights to access
books and records relating to any Transferred Secondees and Transferred
Employees Records and Transferred Sale Assets Records or Retained Records (each
as defined in the Asset Sale Agreement) that may come into the possession or
control of NHI or its subsidiaries (whether maintained in paper, electronic or
any other form) in connection with the Transaction on the same terms and
conditions as the equivalent rights of a Seller under the Asset Sale Agreement,
provided that any such access shall be subject to the confidentiality
obligations contained in the Asset Sale Agreement.

 

We have been informed by the Sellers (and nothing has come to our attention to
contradict such information) that, as a result of the Transaction: (i) no
intellectual property of any Seller is to be sold, licensed or otherwise
transferred, or ownership of any securities trading position or investment owned
by any Seller is to be transferred, to NHI or any of its affiliates;  (ii) there
will be no change in the ownership of or transfer of any of the assets of Lehman
Brothers U.K. Holdings (Delaware) Inc. or any of its subsidiaries; and
(iii) none of the assets to be acquired were used in the conduct, in the
ordinary course as conducted before September 13, 2008, of the business of the
“Investment Management Division” of the Lehman Brothers group of companies. 
Certain transitional services arrangements between LBHI and NHI in connection
with the Transaction will be set out in separate agreements.

 

Each of LBHI and NHI agrees not to bring any claim against each other or their
respective affiliates in respect of the Transaction (other than under this
letter).

 

--------------------------------------------------------------------------------


 

We should be grateful if you would confirm that you are aware of the existence
of the Transaction and acknowledge that you have no objection to the Sellers
entering into the Transaction on the terms specified in the Asset Sale Agreement
by signing and returning a copy of this letter.

 

 

Yours faithfully

 

 

Nomura Holdings Inc.

 

 

 

 

 

By:

/s/ Takumi Shibata

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Please sign and date the enclosed copy of this letter to acknowledge your
acceptance of its terms.

 

 

Lehman Brothers Holdings Inc.

 

 

 

 

 

By:

/s/ James P. Fogarty

 

 

 

 

 

Name: James P. Fogarty

 

 

Title: Executive Vice President

 

 

Date: September 29, 2008

 

 

--------------------------------------------------------------------------------